Lafayette W. Argetsinger, J.
This is an action for rescission of a certain mortgage and a bond, if there should be one, with a demand for money damages. A motion was made by defendants raising a question of the jurisdiction of this court over the persons of the defendants in this action in view of the fact that two of the defendants reside outside the county, i.e., in Hyattsville, Maryland, and defendant Olin A. Storch, who resides in this county, acted as their agent in the transactions involved in this case.
The arguments of counsel were duly heard at a Special Term of this court on January 4,1960.
It is argued by counsel for defendants that this court does not have jurisdiction under subdivision 3 of section 67 of the *545Civil Practice Act because a sum of money, to wit, $2,000, is demanded in judgment, and two of the defendants reside outside the county.
Section 67 of the Civil Practice Act under subdivision 1, as amended, grants jurisdiction to the County Court in an action for reformation or rescission of deeds, contracts and mortgages affecting real property located in the county regardless of whether the defendants reside in the county where the action is brought.
Subdivision 3 of this section provides that the defendants must reside in the county when “ the complaint demands judgment for a sum of money only not exceeding six thousand dollars ”.
The instant case is not one for a “ sum of money only ”. It is primarily an action for the rescission of a certain mortgage and certain other relief including damages incidental thereto, and it is the decision of this court that it has not lost jurisdiction in this case simply because money damages have been demanded in connection with the action for rescission of a certain mortgage.
The motion by counsel for the defendants for an order setting aside the service of a summons and complaint in this action and for the dismissal of said summons and complaint on the grounds that the County Court of the County of Schuyler has no jurisdiction over the persons of the defendants in this action, is denied.
Let an order issue accordingly.